Exhibit 10.1

 

EXECUTION COPY

POST-CLOSING COVENANTS AGREEMENT dated as of November 21, 2001 among JOHNSON &
JOHNSON, a New Jersey corporation (“Parent”), INVERNESS MEDICAL TECHNOLOGY,
INC., a Delaware corporation (the “Company”), the subsidiaries of the Company
party hereto (together with the Company, the “Sunrise Companies”), INVERNESS
MEDICAL INNOVATIONS, INC., a Delaware corporation (“Newco”), and the
subsidiaries of Newco party hereto (the “Newco Subsidiary Indemnitors”).

 

WHEREAS, Parent, SUNRISE ACQUISITION CORP., a Delaware corporation and a wholly
owned subsidiary of Parent (“Sub”), and the Company have entered into an
Agreement and Plan of Split-Off and Merger dated as of May 23, 2001 (the “Merger
Agreement”), providing for the Merger (as defined in the Merger Agreement) of
Sub with and into the Company, with the Company as the surviving corporation;

 

WHEREAS, the Board of Directors of the Company has approved a Restructuring
Agreement in the form of Annex A to the Merger Agreement (the “Restructuring
Agreement”), which will be entered into prior to the Effective Time (as defined
in the Merger Agreement), pursuant to which prior to the Effective Time, among
other things (a) all the assets of the Company primarily related to the Newco
Business (as defined in the Restructuring Agreement) will be transferred to
Newco or one or more of Newco’s subsidiaries and (b) Newco or one or more of its
subsidiaries will assume the Assumed Liabilities (as defined in the
Restructuring Agreement);

 

WHEREAS, the execution and delivery of this Agreement by the parties hereto is a
condition to the obligations of the parties to the Merger Agreement to
consummate the Merger; and

 

WHEREAS, the parties to this Agreement have determined that it is necessary and
desirable to set forth certain agreements that will govern certain matters that
may arise following the Effective Time.

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and agreements contained in this Agreement, the parties
hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.      Definitions.  Terms used but not defined in this Agreement
shall have the meanings set forth in the Merger Agreement or, if not set forth
in the Merger Agreement, in the Restructuring Agreement. In addition, the
following terms shall have the following meanings:

 

“Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person; provided, however, that for the purposes
of this Agreement, from and after the Effective Time, none of the Sunrise
Companies shall be deemed to be an Affiliate of any Newco Company and none of
the Newco Companies shall be deemed to be an affiliate of any Sunrise Company.

 

“Filings” shall mean the Parent Form S–4, the Newco Form S–4, the Form 8–A and
any other document filed or required to be filed with the SEC in connection with
the transactions contemplated by the Transaction Agreements, or any preliminary
or final form thereof or any amendment or supplement thereto.

 

“Indemnifiable Losses” shall mean, subject to Section 2.04, all losses,
liabilities, damages, deficiencies, obligations, fines, expenses, claims,
demands, actions, suits, proceedings, judgments or settlements, whether or not
resulting from Third Party Claims, including interest and penalties recovered by
a third party with respect thereto and out-of-pocket expenses and reasonable
attorneys’ and accountants’ fees and expenses incurred in the investigation or
defense of any of the same or in asserting, preserving or enforcing any of the
Indemnitee’s rights hereunder, suffered or incurred by an Indemnitee.

 

“Indemnitee” shall mean any of the Parent Indemnitees or the Newco Indemnitees,
as the case may be, who or which may seek indemnification under this Agreement.

 

“Newco Indemnitees” shall mean Newco, each Affiliate of Newco, including any of
its direct or indirect subsidiaries, each of their respective Representatives
and each of the heirs, executors, successors and assigns of any of the
foregoing.

 

“Newco Subsidiary Indemnitors” shall have the meaning set forth in the preamble
hereto.

 

 

2

--------------------------------------------------------------------------------


 

“Newco Recourse Right” shall have the meaning set forth in Section 3.07(a)
hereto.

 

“Parent Indemnitees” shall mean Parent, each Affiliate of Parent, including any
of its direct or indirect subsidiaries (including, after the Effective Time, the
Sunrise Companies), each of their respective Representatives and each of the
heirs, executors, successors and assigns of any of the foregoing.

 

“Sunrise Recourse Right” shall have the meaning set forth in Section 3.07(b)
hereto.

 

“Third Party Claims” shall have the meaning set forth in Section 2.04(a).

 

ARTICLE II

 

INDEMNIFICATION

 

SECTION 2.01.      Indemnification by Newco and the Newco Subsidiary
Indemnitors.  Subject to the provisions of this Article II, Newco and the
applicable Newco Subsidiary Indemnitors, as described below, shall jointly and
severally indemnify, defend and hold harmless the Parent Indemnitees from and
against, and pay or reimburse the Parent Indemnitees for, all Indemnifiable
Losses, as incurred:

 

(i)            relating to or arising from the Newco Business, the Newco Assets
or the Assumed Liabilities (including the failure by Newco or any Newco Company
to pay, perform or otherwise discharge any of the Assumed Liabilities in
accordance with their terms), whether such Indemnifiable Losses relate to or
arise from events, occurrences, actions, omissions, facts or circumstances
occurring, existing or asserted before, at or after the Effective Time;

 

(ii)           relating to or arising from any untrue statement or alleged
untrue statement of a material fact relating to any Newco Company contained in
any of the Filings, or any omission or alleged omission to state therein a
material fact relating to any Newco Company required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but only with respect to statements made
therein or incorporated by reference therein based upon information supplied by
Newco or any Newco Company

 

3

--------------------------------------------------------------------------------


 

specifically for inclusion or incorporation by reference therein;

 

(iii)          relating to or arising from the breach by any Newco Company of
any agreement or covenant contained in any Transaction Agreement which is to be
performed or complied with after the Effective Time; or

 

(iv)          relating to or arising from the matters set forth on Schedule
2.01(iv) hereto;

 

provided, however, that notwithstanding the foregoing each Newco Subsidiary
Indemnitor shall only be liable for Indemnifiable Losses (A) in the case of
clause (i) of this Section 2.01, relating to or arising from (x) the Newco
Business conducted by such Newco Subsidiary Indemnitor before, at or after the
Effective Time, (y) the assets used, held for use or intended for use in the
Newco Business conducted by such Newco Subsidiary Indemnitor and (z) the
liabilities of or attributable to the Newco Business of such Newco Subsidiary
Indemnitor or such Newco Subsidiary Indemnitor and (B) in the case of
clause (iii) of this Section 2.01, relating to or arising from a breach by such
Newco Subsidiary Indemnitor.

 

SECTION 2.02.      Indemnification by the Sunrise Companies.  Subject to the
provisions of this Article II, the Sunrise Companies shall jointly and severally
indemnify, defend and hold harmless the Newco Indemnitees from and against, and
pay or reimburse the Newco Indemnitees for:

 

(i)            all Indemnifiable Losses, as incurred, relating to or arising
from the Sunrise Business, the Sunrise Assets or the Sunrise Liabilities
(including the failure by any Sunrise Company to pay, perform or otherwise
discharge any of the Sunrise Liabilities in accordance with their terms),
whether such Indemnifiable Losses relate to or arise from events, occurrences,
actions, omissions, facts or circumstances occurring, existing or asserted
before, at or after the Effective Time; or

 

(ii)           all Indemnifiable Losses, as incurred (together with interest
thereon at a rate equal to 15% per annum calculated from the date written notice
of a claim for indemnification relating to such Indemnifiable Losses is
delivered to the Company, but in no event prior to the Effective Time), relating
to or arising from the breach by any Sunrise Company of any agreement or
covenant contained in any Transaction

 

4

--------------------------------------------------------------------------------


 

Agreement which is to be performed or complied with after the Effective Time;

 

provided, however, that notwithstanding the foregoing each Sunrise Company that
is a subsidiary of the Company shall only be liable for Indemnifiable Losses
(A) in the case of clause (i) of this Section 2.02, relating to or arising from
(x) the assets used, held for use or intended for use in the Sunrise Business
conducted by such Sunrise Company and (y) the liabilities of or attributable to
the Sunrise Business of such Sunrise Company and (B) in the case of clause (ii)
of this Section 2.02, relating to or arising from a breach relating to such
Sunrise Company.

 

In the event the Company transfers any material portion of its assets, in a
single transaction or in a series of transactions, Parent promptly will either
guarantee the indemnification obligations referred to in Section 2.02(i) or take
such other action to insure that the ability of the Company, legal and
financial, to satisfy such indemnification obligations will not be diminished in
any material respect.

 

SECTION 2.03.      Indemnification by Parent.  Subject to the provisions of this
Article II, Parent shall indemnify, defend and hold harmless the Newco
Indemnitees from and against, and pay or reimburse the Newco Indemnitees for:

 

(i)            all Indemnifiable Losses, as incurred, relating to or arising
from any untrue statement or alleged untrue statement of a material fact
contained in any of the Filings, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, but only with respect to statements made therein or incorporated
by reference therein based upon information supplied by Parent specifically for
inclusion or incorporation by reference therein; or

(ii)           all Indemnifiable Losses, as incurred (together with interest
thereon at a rate equal to 15% per annum calculated from the date written notice
of a claim for indemnification relating to such Indemnifiable Losses is
delivered to the Company, but in no event prior to the Effective Time), relating
to or arising from the breach by any Sunrise Company of any agreement or
covenant contained in any Transaction

 

 

5

--------------------------------------------------------------------------------


 

Agreement which is to be performed or complied with after the Effective Time.

 

SECTION 2.04.      Procedures Relating to Indemnification.  (a)   In order for
an Indemnitee to be entitled to any indemnification provided for under this
Agreement in respect of, arising out of or involving a claim made by any Person
who is not an Indemnitee against the Indemnitee (a “Third Party Claim”), such
Indemnitee must notify the party who may become obligated to provide
indemnification hereunder (the “Indemnifying Party”) in writing, and in
reasonable detail, of the Third Party Claim reasonably promptly, and in any
event within 20 business days after receipt by such Indemnitee of written notice
of the Third Party Claim; provided, however, that failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent the Indemnifying Party shall have been actually and materially
prejudiced as a result of such failure; provided further, however, that with
respect to any Third Party Claim for which Newco or any Newco Subsidiary
Indemnitor is the Indemnifying Party, such Indemnifying Party shall be deemed to
have received notice with respect to such Third Party Claim by or against any
Sunrise Company for which the Company received notice prior to the Effective
Time.  After any required notification (if applicable), the Indemnitee shall
deliver to the Indemnifying Party, promptly after the Indemnitee’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnitee relating to the Third Party Claim.

 

(b)           If a Third Party Claim is made against an Indemnitee, the
Indemnifying Party will be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof (at the expense of the
Indemnifying Party) with counsel selected by the Indemnifying Party and
reasonably satisfactory to the Indemnitee.  Should the Indemnifying Party so
elect to assume the defense of a Third Party Claim, the Indemnifying Party will
not be liable to the Indemnitee for any legal expenses subsequently incurred by
the Indemnitee in connection with the defense thereof.  If the Indemnifying
Party assumes such defense, the Indemnitee shall have the right to participate
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the Indemnifying Party, it being understood that the
Indemnifying Party shall control such defense.  The Indemnifying Party shall be
liable for the reasonable fees and expenses of counsel employed by the
Indemnitee for any period during which the Indemnifying Party has not assumed
the defense thereof (other than during any period in which

 

 

6

--------------------------------------------------------------------------------


 

the Indemnitee shall have failed to give notice of the Third Party Claim as
provided above).  Notwithstanding the foregoing, the Indemnifying Party shall
not be entitled to assume the defense of any Third Party Claim (and shall be
liable for the reasonable fees and expenses of counsel incurred by the
Indemnitee in defending such Third Party Claim) if the Third Party Claim seeks
an order, injunction or other equitable relief or relief for other than money
damages against the Indemnitee which the Indemnitee reasonably determines, after
conferring with its counsel, cannot be separated from any related claim for
money damages. The indemnification required by Section 2.01, 2.02 or 2.03, as
the case may be, shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
the Indemnifiable Loss is incurred.  If the Indemnifying Party chooses to defend
or prosecute a Third Party Claim, all the parties hereto reasonably necessary
for such defense or prosecution shall cooperate in the defense or prosecution
thereof, which cooperation shall include the retention in accordance with the
Restructuring Agreement and (upon the Indemnifying Party’s request) the
provision to the Indemnifying Party of records and information which are
reasonably relevant to such Third Party Claim, and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder.  If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnitee will agree to any settlement,
compromise or discharge of such Third Party Claim which the Indemnifying Party
may recommend and which by its terms obligates the Indemnifying Party to pay the
full amount of liability in connection with such Third Party Claim; provided,
however, that, without the Indemnitee’s consent, the Indemnifying Party shall
not consent to entry of any judgment or enter into any settlement (x) that
provides for injunctive or other nonmonetary relief affecting the Indemnitee or
(y) that does not include as an unconditional term thereof the giving by each
claimant or plaintiff to such Indemnitee of a release from all liability with
respect to such claim.  If the Indemnifying Party shall have assumed the defense
of a Third Party Claim, the Indemnitee shall not admit any liability with
respect to, or settle, compromise or discharge, such Third Party Claim without
the Indemnifying Party’s prior written consent (which consent shall not be
unreasonably withheld).

 

(c)           In order for an Indemnitee to be entitled to any indemnification
provided for under this Agreement in respect of a claim that does not involve a
Third Party Claim, the Indemnitee shall deliver notice of such claim (in

 

 

7

--------------------------------------------------------------------------------


 

reasonably sufficient detail to enable the Indemnifying Party to evaluate such
claim) with reasonable promptness to the Indemnifying Party.  The failure by any
Indemnitee so to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which it may have to such Indemnitee under
this Agreement, except to the extent that the Indemnifying Party shall have been
actually and materially prejudiced by such failure.  If the Indemnifying Party
does not notify the Indemnitee within 20 business days following its receipt of
such notice that the Indemnifying Party disputes its liability with respect to
such claim under Section 2.01, 2.02 or 2.03, as the case may be, the claim shall
be conclusively deemed a liability of the Indemnifying Party under Section 2.01,
2.02 or 2.03, as the case may be, and the Indemnifying Party shall pay the
amount of such liability to the Indemnitee on demand or, in the case of any
notice in which the amount of the claim (or any portion thereof) is estimated,
on such later date when the amount of such claim (or such portion thereof)
becomes finally determined.  If the Indemnifying Party has timely disputed its
liability with respect to such claim, as provided above, the Indemnifying Party
and the Indemnitee shall proceed in good faith to negotiate a resolution of such
dispute and, if not resolved through negotiations, such dispute shall be
resolved by litigation in an appropriate court of competent jurisdiction.

 

(d)           The parties hereto agree that Newco shall be the representative of
the Newco Subsidiary Indemnitors for all purposes of this Section 2.04, and as
such all deliveries, notices and other communications made or delivered to Newco
shall also be deemed to have been made or delivered to the Newco Subsidiary
Indemnitors, and all elections, selections of counsel, choices, agreements and
consents made or delivered by Newco shall be deemed to have also been made or
delivered by the applicable Newco Subsidiary Indemnitors, and shall be binding
thereon.  Notwithstanding the foregoing, the parties hereto agree that nothing
contained in this Section 2.04(d) shall in any manner affect, limit or impair
the rights of the Parent Indemnitees to indemnification from Newco or any Newco
Subsidiary Indemnitor pursuant to Section 2.01.

 

(e)           The parties hereto agree that the Company shall be the
representative of the Sunrise Companies for all purposes of this Section 2.04,
and as such all deliveries, notices and other communications made or delivered
to the Company shall also be deemed to have been made or delivered to the
Sunrise Companies, and all elections, selections of counsel, choices, agreements
and consents made or delivered by the Company shall be deemed to have also been
made or

 

 

8

--------------------------------------------------------------------------------


 

delivered by the applicable Sunrise Company, and shall be binding thereon. 
Notwithstanding the foregoing, the parties hereto agree that nothing contained
in this Section 2.04(e) shall in any manner affect, limit or impair the rights
of the Newco Indemnitees to indemnification from any Sunrise Company pursuant to
Section 2.02.

 

SECTION 2.05.  Certain Limitations.  (a)     The amount of any Indemnifiable
Losses or other liability for which indemnification is provided under this
Agreement shall be net of any amounts actually recovered by the Indemnitee from
third parties (including, without limitation, amounts actually recovered under
insurance policies) with respect to such Indemnifiable Losses.

 

(b)           All indemnification payments under this Agreement shall be
(i) increased to take account of any net tax cost incurred by the Indemnitee
arising from the receipt of indemnification payments hereunder (grossed up for
such increase) and (ii) reduced to take account of any net tax benefit realized
by the Indemnitee arising from the incurrence or payment of any Indemnifiable
Loss.  In computing the amount of any such tax cost or tax benefit, the
Indemnitee shall be deemed to recognize all other items of income, gain, loss
deduction or credit before recognizing any item arising from the receipt of any
indemnification payment hereunder or the incurrence or payment of any
Indemnifiable Loss.

 

SECTION 2.06.      Exclusivity of Tax Allocation Agreement.  Notwithstanding
anything in this Agreement to the contrary, the Tax Allocation Agreement shall
be the exclusive agreement among the parties with respect to all Tax matters,
including indemnification in respect of Tax matters.

 

SECTION 2.07.      Production of Witnesses; Records; Cooperation.  After the
Effective Time, except (i) in the case of a dispute between Parent or a Sunrise
Company, on the one hand, and a Newco Company, on the other hand, and (ii) for
Third Party Claims that the Indemnifying Party participates in the defense or
prosecution of pursuant to Section 2.04(b) hereof (in which case the relevant
provisions of such Section will apply), each party hereto shall use commercially
reasonable efforts to make available to each other party, upon written request,
the former, current and future directors, officers, employees, other personnel
and agents of such party as witnesses and any books, records or other documents
within its control or which it otherwise has the ability to make available, to
the extent that any such person (giving consideration to

 

 

9

--------------------------------------------------------------------------------


 

business demands of such directors, officers, employees, other personnel and
agents) or books, records or other documents may reasonably be required in
connection with any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international governmental authority or any arbitration or mediation tribunal
(“Action”) in which the requesting party may from time to time be involved,
regardless of whether such Action is a matter with respect to which
indemnification may be sought hereunder.  The requesting party shall bear all
reasonable costs and expenses (including reasonable allocated costs of in-house
personnel) in connection therewith unless such costs and expenses are otherwise
subject to indemnification of the requesting party by the producing party.

 

ARTICLE III

 

OTHER AGREEMENTS

 

SECTION 3.01.      Insurance.  (a)       In the event that any Sunrise Asset
suffers any damage, destruction or other casualty loss, Newco shall, or shall
cause a Newco Company to, surrender to Parent (i) all insurance proceeds
received with respect to such damage, destruction or loss and (ii) all rights of
the Newco Companies with respect to any causes of action in connection with such
damage, destruction or loss.  Newco shall, and shall cause each Newco subsidiary
to, make available to the Sunrise Companies the benefit of any workers’
compensation, general liability, product liability, automobile liability,
umbrella (excess) liability or crime or other insurance policy covering or
relating to the Sunrise Business, the Sunrise Assets or the Sunrise
Liabilities.  The Newco Companies shall promptly pay to Parent all insurance
proceeds relating to the Sunrise Business, the Sunrise Assets or the Sunrise
Liabilities received by any Newco Company under any insurance policy.  Nothing
in this Section 3.01 shall reduce, limit or otherwise affect the right of Newco
to seek or obtain insurance proceeds with respect to any damage, destruction or
loss to or of a Newco Asset, nor shall anything in this Section 3.01 reduce,
limit or otherwise affect any of the rights of Parent or any Parent Indemnitee
set forth in Article II.

 

(b)           In the event that any Newco Asset suffers any damage, destruction
or other casualty loss, the Company shall, or shall cause a Sunrise Company to,
surrender to Newco (i) all insurance proceeds received with respect to such
damage, destruction or loss and (ii) all rights of the

 

 

10

--------------------------------------------------------------------------------


 

Sunrise Companies with respect to any causes of action in connection with such
damage, destruction or loss.  The Company shall, and shall cause each of its
subsidiaries to, make available to the Newco Companies the benefit of any
workers’ compensation, general liability, product liability, automobile
liability, umbrella (excess) liability or crime or other insurance policy
covering or relating to the Newco Business, the Newco Assets or the Assumed
Liabilities.  The Sunrise Companies shall promptly pay to Newco all insurance
proceeds relating to the Newco Business, the Newco Assets or the Assumed
Liabilities received by any Sunrise Company under any insurance policy.  Nothing
in this Section 3.01 shall reduce, limit or otherwise affect the right of the
Company to seek or obtain insurance proceeds with respect to any damage,
destruction or loss to or of a Sunrise Asset, nor shall anything in this
Section 3.01 reduce, limit or otherwise affect the right of the Company to seek
or obtain insurance proceeds with respect to any damage, destruction or loss to
or of a Sunrise Asset, nor shall anything in this Section 3.01 reduce, limit or
otherwise affect any of the rights of Newco or any Newco Indemnitee set forth in
Article II.

 

SECTION 3.02.      Expenses.  Notwithstanding anything to the contrary set forth
in the Merger Agreement, the Company (and not Newco) shall be responsible for
and agrees to pay all expenses of the Company and its subsidiaries (before
giving effect to the Restructuring) directly related to the Restructuring, the
Split-Off and the Merger up to the amount set forth on Schedule 3.02 (a) hereto,
and Newco (and not the Company) shall be responsible for and agrees to pay all
expenses of the Company and its subsidiaries (before giving effect to the
Restructuring) in excess of such amount.

 

SECTION 3.03.      Characterization of Payments.  The payments made pursuant to
this Agreement shall be treated as occurring immediately before the Effective
Time, and none of the Newco Companies, the Sunrise Companies and Parent and its
subsidiaries shall take any position inconsistent with such treatment before any
Taxing Authority, except to the extent that a Final Determination (as defined in
the Tax Allocation Agreement) with respect to the recipient party causes any
such payment to not be so treated.

 

SECTION 3.04.      Agreement Not to Compete; Agreement Not to Solicit or Hire
Employees.  (a)        Newco understands that Parent shall be entitled to
protect and preserve the going concern value of the Sunrise Business to the
extent permitted by law and that Parent would not have entered into the Merger
Agreement absent the provisions of this

 

 

11

--------------------------------------------------------------------------------


 

Section 3.04.  Newco acknowledges and agrees that the purpose of this Section
3.04 is to exclude it, except as expressly provided below, from the field of
diabetes generally and specifically from competing with the businesses of the
Company and Parent’s LifeScan franchise relating to the research, development,
manufacturing, marketing and sale of test strips, pumps and meters for a period
of ten (10) years. Therefore, Newco agrees that, commencing at the Effective
Time and continuing until the date that is ten years from the Effective Time, it
shall not, and shall not permit any of its Affiliates, in any manner, directly
or indirectly, alone or in association with any person, to:

 

(i)            compete with Parent, the Company or any of their respective
Affiliates in the field of diabetes generally (including without limitation the
testing, monitoring, diagnosing, prognostication, treatment, management or cure
of diabetes and diabetes symptoms and conditions) (the “Diabetes Field”) (it
being acknowledged that the following shall not be deemed to be in the Diabetes
Field: (x) such activities with respect to cholesterol, creatinine and other
similar analytes used primarily with respect to diseases other than diabetes,
(y) the development and subsequent manufacture of prescription pharmaceutical
products (meaning products that are therapeutically active in vivo) (other than
insulin) and the sale of such products (including the conversion of
pharmaceutical products developed by Newco to over-the-counter status), and (z)
development, manufacture, sale, servicing, use and licensing of Multi-Analyte
Systems as defined in the License Agreement);

 

(ii)           engage in any activity in the Diabetes Field (including without
limitation researching, developing, manufacturing, marketing, selling,
distributing or licensing (to or from third parties) of technology or products
or providing services for the testing, monitoring, diagnosing, prognostication,
treatment, management or cure of diabetes and diabetes symptoms and conditions);
or

 

(iii)          actively participate in, control, manage, own any interest in or
share in the earnings of, finance or invest in the capital stock of any person
who is engaged in any activity in the Diabetes Field or, with the exception of
Ernest Carabillo, consult with any person on matters in the Diabetes Field
except PPM Activities; except that Newco and its subsidiaries

 

 

12

--------------------------------------------------------------------------------


 

in the aggregate, and each other Affiliate of Newco may acquire:

 

(A)          an entity which participates in the Diabetes Field if and only if
at the time of the acquisition and during the 10 year period referred to above,
(x) such entity’s activity in the Diabetes Field is limited to the sale of
products and services (as distinguished from the licensing, distribution,
manufacture, design, research or development of products, technologies and
services) and (y) the revenues derived from the sale of such products and
services (it being understood that such entity shall not receive any royalty
revenue from the Diabetes Field) constitute no more than 3% of such entity’s
total revenues; and

 

(B)           up to 2% of the equity or voting interest in an entity that is
engaged in activities in the Diabetes Field so long as none of Ron Zwanziger,
David Scott or Jerry McAleer is actively involved, whether directly or
indirectly, in the management of such entity during the period of the applicable
non-competition covenants set forth in those certain Consulting and
Noncompetition Agreements each dated the same date as the Merger Agreement among
Parent, the Company and such individual.

 

For purposes of this Section 3.04, “actively involved” includes, without
limitation, acting directly or indirectly as an officer, director, proprietor,
employee, partner, lender, or, on matters in the Diabetes Field, as a
consultant, advisor, agent or representative.   Notwithstanding anything to the
contrary herein, Ernest Carabillo may serve as a director of companies to which
he is permitted to consult under this Agreement, including without limitation,
Boston Medical Technologies, Inc., and the successors to their businesses.

 

(b)           Newco agrees that for a period of three years from the Effective
Time, it shall not, and shall cause its Affiliates not to, in any manner,
directly or indirectly, (i) induce any person that has been an employee of any
of the Sunrise Companies at any time  between January 1, 2001 and the Effective
Time, to leave the employ of any Sunrise Company, (ii) except in response to a
good faith request by a person that is not an Affiliate of Newco for a
recommendation regarding the employment qualifications of such employee,
recommend to any other person that they

 

 

13

--------------------------------------------------------------------------------


 

employ any such employee, or (iii) hire any such employee, except as set forth
on Schedule 3.04.

 

(c)           Newco agrees that for a period of five years from the Effective
Time, it shall not, and shall cause its Affiliates not to, in any manner,
directly or indirectly, (i) solicit by mail, by telephone, by personal meeting
or by any other means, either directly or indirectly, any customer or supplier
of Parent, the Company or any of their respective Affiliates to transact
business in the Diabetes Field with a business or enterprise that competes with
Parent, the Company or any of their respective Affiliates in the Diabetes Field
or reduce or refrain from doing any business with Parent, the Company or any of
their respective Affiliates in the Diabetes Field except PPM Activities, or (ii)
disparage (including by relative comparison) Parent or the Company or any of
their products or activities in the Diabetes Field except good faith comparative
assessment with respect to PPM Activities.

 

(d)           Notwithstanding the termination of this Agreement for any reason,
and irrespective of the time, manner or cause of termination, Newco’s
obligations under this Section 3.04 run with the business of Newco and shall
survive and remain in full force and effect for the periods therein provided,
and the provisions for equitable relief against Newco shall continue in full
force and effect.  Notwithstanding the foregoing, the provisions of Section
3.04(a) and (c) shall not be applicable to an acquirer (including any of its
Affiliates other than Newco and its subsidiaries) of all or any part of the
Newco Business if (x) such acquiror acquired Newco in a bona fide, arms-length
transaction and (y) none of Ron Zwanziger, David Scott or Jerry McAleer are
actively involved, whether directly or indirectly, in the management of such
acquirer’s business in the Diabetes Field during the period of the applicable
non-competition covenants set forth in those certain Consulting and
Noncompetition Agreements each dated the same date as the Merger Agreement among
Parent, the Company and such individual.

 

(e)           The foregoing notwithstanding, nothing in Section 3.04(a) - (d)
shall prevent Newco, or Affiliates of Newco, from participating, directly or
indirectly, in any manner whatsoever in PPM Activities in the Diabetes Field,
including, without limitation, competing, engaging, controlling, managing,
owning, investing, consulting, soliciting customers.  For purposes of this
Agreement, “PPM Activities” shall mean and be limited to the following:

 

1.                                       Owning physician practices;

 

 

14

--------------------------------------------------------------------------------


 

2.                                       Providing “back office” management
services to physicians and practitioners (both physicians and practitioners are
collectively referred to as “members”) (such as billing, collections,
scheduling, reimbursement etc.);

 

3.                                       Compiling data from its members for the
purposes of establishing disease management best practices; and

 

4.                                       Providing group-buying services for its
members, excluding any and all products and services in the Diabetes Field and
excluding Multi-Analyte Systems which include Diabetes Tests as defined in the
License Agreement;

 

it being agreed and acknowledged that Newco shall not in any way direct or
influence the purchasing decisions of members with respect to products and
services in the Diabetes Field or with respect to Multi-Analyte Systems which
include Diabetes Tests as defined in the License Agreement.

 

SECTION 3.05.      Net Cash Adjustment.  (a)  Not less than four business days
prior to the Closing Date and in accordance with the Restructuring Agreement,
Newco shall prepare and deliver to Parent the Initial Statement setting forth
the Estimated Net Cash.  Within 10 days after the Closing Date, Newco shall
prepare and deliver to Parent a statement (the “Closing Statement” and, together
with the Initial Statement, the “Statements”) setting forth Net Cash  (which
amount shall not include the Net Cash Adjustment Amount) (“Closing Net Cash”).

 

During the 10 day period following Parent’s receipt of the Closing Statement,
Parent and its independent auditors will be permitted to review Newco’s working
papers relating to the Statements.  The Statements shall become final and
binding upon the parties on the tenth day following receipt of the Closing
Statement, unless Parent gives written notice of its disagreement with either
Statement (“Notice of Disagreement”) to Newco prior to such date.  Any Notice of
Disagreement shall (i) specify in reasonable detail the nature of any
disagreement so asserted and (ii) only include disagreements based on Estimated
Net Cash or Closing Net Cash, as the case may be, not being calculated in
accordance with this Section 3.05.  If a Notice of Disagreement is received by
Newco in a timely manner, then the Statements (as revised in accordance with
clauses (A) or (B) below) shall become final on the earlier of (A) the date
Parent and Newco resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement or (B) the date any disputed

 

 

15

--------------------------------------------------------------------------------


 

matters are finally resolved in writing by the Accounting Firm (as defined
below).

 

During the 20 day period following delivery of a Notice of Disagreement, Parent
and Newco shall seek in good faith to resolve in writing any differences that
they may have with respect to the matters specified in the Notice of
Disagreement.  During such period Newco and its independent auditors shall have
access to the working papers relating to the Notice of Disagreement.  At the end
of such 20 day period, Parent and Newco shall submit to an independent
accounting firm (the “Accounting Firm”) for review and resolution any and all
matters that remain in dispute and which were properly included in the Notice of
Disagreement.  The Accounting Firm shall be a nationally recognized independent
public accounting firm agreed upon by Parent and Newco in writing, other than
Arthur Andersen LLP or PricewaterhouseCoopers LLP.  Parent and Newco shall
jointly use all reasonable efforts to cause the Accounting Firm to render a
decision within 20 days following submission.  Parent and Newco agree that
judgment may be entered upon the determination of the Accounting Firm in any
court having jurisdiction over the party against which such determination is to
be enforced.  The cost of any dispute resolution (including the fees and
expenses of the Accounting Firm and reasonable attorney fees and expenses of the
parties) pursuant to this Section 3.05 shall be borne by Parent and Newco in
inverse proportion as they may prevail on matters resolved by the Accounting
Firm, which proportionate allocations shall also be determined by the Accounting
Firm at the time the determination of the Accounting Firm is rendered on the
merits of the matters submitted.  The fees and disbursements of Newco’s
independent auditors in connection with their review of any Notice of
Disagreement shall be borne by Newco and the fees and disbursements of Parent’s
independent auditors incurred in connection with their review of the Statements
shall be borne by Parent.

 

(b)           If the sum of (x) Closing Net Cash and (y) the Net Cash Adjustment
Amount exceeds $40,000,000, Newco shall, within 10 days after the Statements
become final and binding on the parties, make payment to the Company by wire
transfer of immediately available funds of such excess, together with interest
thereon at a rate equal to the rate of interest from time to time announced
publicly by Citibank, N.A. as its prime rate, calculated on the basis of the
actual number of days elapsed divided by 365, from the Closing Date to the date
of payment.

 

(c)           The scope of the disputes to be resolved by the Accounting Firm is
limited to whether the Statements

 

 

16

--------------------------------------------------------------------------------


 

were prepared in compliance with the requirements of this Section 3.05, and the
Accounting Firm is not to make any other determination.

 

(d)           During the period of time from and after the delivery of the
Closing Statement to Parent through the date the Statements becomes final and
binding on the parties, Newco shall cause the Newco Companies to afford to
Parent and any accountants, counsel or financial advisors retained by Parent in
connection with the adjustment contemplated by this Section 3.05 reasonable
access during normal business hours to the Newco Companies’ books and records to
the extent relevant to the adjustment contemplated by this Section 3.05.

 

SECTION 3.06.      Successors.  None of Newco or any of the Newco Subsidiary
Indemnitors shall consolidate with or merge with or into, or sell, convey,
transfer or lease, in one transaction or a series of transactions, all or
substantially all of its assets to, any person, unless the resulting, surviving
or transferee person (the “Successor Company”) shall expressly assume, by an
instrument in form and substance reasonably satisfactory to Parent, all the
obligations of such Newco Indemnitor under this Agreement.  The Successor
Company shall be the successor to Newco or such Newco Indemnitor, as applicable,
and shall succeed to, and be substituted for, such Newco or Newco Indemnitor, as
applicable, under this Agreement, but, in the case of a sale, conveyance,
transfer or lease, Newco or such Newco Indemnitor, as applicable, shall not be
released from its obligations hereunder.

 

SECTION 3.07.      Third Party Rights.  (a)        In the event that after the
Effective Time any of the Newco Companies holds any right to indemnification
other than a right to indemnification under this Agreement or any other
contractual or other right (collectively, a “Newco Recourse Right”) with respect
to any Sunrise Liability or any Assumed Liability for which any of the Sunrise
Companies are held responsible, then (i) to the extent possible such Newco
Recourse Right shall be deemed to be held as a shared right of the applicable
Newco Companies and the applicable Sunrise Companies to the extent necessary to
protect the Sunrise Companies against such Sunrise Liability or such Assumed
Liability, and (ii) to the extent not so possible, Newco shall, or shall cause a
Newco Company to, assert or otherwise make available to the Sunrise Companies
the full benefit of such Newco Recourse Right by making a claim on behalf of the
Sunrise Companies or taking other steps reasonably requested by the Sunrise
Companies.

 

 

17

--------------------------------------------------------------------------------


 

(b)           In the event that after the Effective Time any of the Sunrise
Companies holds any right to indemnification or any other contractual or other
right (collectively, a “Sunrise Recourse Right”) with respect to any Assumed
Liability or any Sunrise Liability for which any of the Newco Companies are held
responsible, then (i) to the extent possible such Sunrise Recourse Right shall
be deemed to be held as a shared right of the applicable Sunrise Companies and
the applicable Newco Companies to the extent necessary to protect the Newco
Companies against such Assumed Liability or such Sunrise Liability, and (ii) to
the extent not so possible, the Company shall, or shall cause a Sunrise Company
to, assert or otherwise make available to the Newco Companies the full benefit
of such Sunrise Recourse Right by making a claim on behalf of the Newco
Companies or taking other steps reasonably requested by the Newco Companies.

 

ARTICLE IV

 

MISCELLANEOUS AND GENERAL

 

SECTION 4.01.      Effectiveness; Modification or Amendment.  The parties hereto
agree that this Agreement

will become effective at the Effective Time.  The parties hereto may modify or
amend this Agreement only by written agreement executed and delivered by duly
authorized officers of the respective parties.

 

SECTION 4.02.      Extension; Waiver.  At any time the parties may (a) extend
the time for the performance of any of the obligations or other acts of the
other parties or (b) waive compliance with any of the agreements or conditions
contained herein.  Any agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.  The failure of any party to this Agreement to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
such rights.

 

SECTION 4.03.      Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

SECTION 4.04.      Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of

 

 

18

--------------------------------------------------------------------------------


 

conflicts of laws thereof.

 

SECTION 4.05.      Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

(a)           if to Parent or the Sunrise Companies (including, after the
Effective Time, the Company), to

 

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

 

Telecopy No.:  (732) 524-2788

 

Attention:  Office of General Counsel

 

with a copy to:

 

Cravath, Swaine & Moore

825 Eighth Avenue

New York, NY 10019

 

Telecopy No.:  (212) 474–3700

 

Attention:  Robert I. Townsend, III

 

(b)           if to the Company (prior to the Effective Time), to

 

Inverness Medical Technology, Inc.

51 Sawyer Road, Suite 200

Waltham, MA 02453

 

Telecopy No.:  (781) 647–3939

 

Attention:  Chief Executive Officer

 

with a copy to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

 

Telecopy No.:  (617) 523–1231

 

Attention:   Paul D. Schwartz, P.C.

 

 

19

--------------------------------------------------------------------------------


 

Stephen W. Carr,  P.C.

 

(c)           if to Newco or the Newco Companies, to

 

Inverness Medical Innovations, Inc.

51 Sawyer Road, Suite 200

Waltham, MA 02453

 

Telecopy No.:  (781) 647–3939

 

Attention:  Chief Executive Officer

 

with a copy to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

 

Telecopy No.:  (617) 523–1231

 

Attention:   Paul D. Schwartz, P.C.

Stephen W. Carr,  P.C.

 

SECTION 4.06.      Captions.  All the Article, Section and paragraph captions
herein are for convenience of reference only, do not constitute part of this
Agreement and shall not be deemed to limit or otherwise affect any of the
provisions hereof.

 

SECTION 4.07.      Assignment.  Except as provided in Section 3.06, neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of law or otherwise by any
of the parties without the prior written consent of the other parties.  Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

SECTION 4.08.      Entire Agreement.  The Transaction Agreements (including the
documents and instruments referred to therein, the Annexes thereto, the Parent
Disclosure Schedule and the Company Disclosure Schedule) and the Confidentiality
Agreement constitute the entire agreement, and supersede all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof and thereof.

 

SECTION 4.09.      Certain Obligations.  Whenever this Agreement requires any of
the subsidiaries of any party to take any action, this Agreement will be deemed
to include an

 

 

20

--------------------------------------------------------------------------------


 

undertaking on the part of such party to cause such subsidiary to take such
action; provided, however, that for this purpose, after the Effective Time, the
Newco Companies shall not be considered to be subsidiaries of the Company unless
specifically included.

 

SECTION 4.10.      Severability.  If any provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

SECTION 4.11.      No Third Party Beneficiaries.  Nothing contained in this
Agreement is intended to confer upon any person or entity other than the parties
hereto and their respective successors and permitted assigns, any benefit, right
or remedies under or by reason of this Agreement, except that the provisions of
Article II hereof shall inure to the benefit of Indemnitees.

 

SECTION 4.12       Specific Enforcement; Jurisdiction.  The parties agree that
irreparable damage would occur and that the parties would not have any adequate
remedy either pursuant to the indemnification provisions of Section 2.01, 2.02
or 2.03, as the case may be, or at law in the event that any of the provisions
of this Agreement, including, but not limited to Section 3.04, were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Federal court located in the
State of Delaware in any state court in the State of Delaware, this being in
addition to any other remedy to which they are entitled at law or in equity.  In
addition, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of any Federal court located in the State of Delaware or
of any state court located in the State of Delaware in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court and

 

 

21

--------------------------------------------------------------------------------


 

(c)   agrees that it will not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than a Federal
court located in the State of Delaware or a state court located in the State of
Delaware.

 

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto on the date first hereinabove
written.

 

 

JOHNSON & JOHNSON,

 

 

 

 

 

By:

  /s/  ERIC MILLEDGE

 

 

 

Name:

Eric Milledge

 

 

Title:

Company Group Chairman

 

 

 

 

 

 

 

 

 

INVERNESS MEDICAL TECHNOLOGY, INC.,

 

 

 

 

By:

  /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President and Chief

 

 

 

Executive Officer

 

 

 

 

[Post-Closing Covenants Agreement]

--------------------------------------------------------------------------------


 

 

INVERNESS MEDICAL LIMITED,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

INTEG INCORPORATED,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President

 

 

 

 

 

 

 

 

 

CAN-AM CARE CORPORATION,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President

 

 

 

 

 

 

 

 

 

INVERNESS MEDICAL EUROPE GmbH,

 

 

 

 

By:

   /s/  OTTO WAHL

 

 

 

Name:

Otto Wahl

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

LXN CORPORATION,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President

 

 

 

 

 

 

 

 

 

INVERNESS MEDICAL ASIA-PACIFIC PTY LTD., 

 

 

 

 

 

By:

   /s/  ROBERT M. DELBRIDGE

 

 

 

Name:

Robert M. Delbridge

 

 

Title:

Director

 

[Post-Closing Covenants Agreement]

--------------------------------------------------------------------------------


 

 

INVERNESS MEDICAL INNOVATIONS, INC

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President and Chief

 

 

 

Executive Officer

 

 

 

 

 

 

 

INVERNESS MEDICAL, INC.,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President and Chief

 

 

 

Executive Officer

 

 

 

 

 

 

 

INVERNESS MEDICAL CANADA INC.,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President

 

 

 

 

 

 

 

 

 

CAMBRIDGE DIAGNOSTICS IRELAND LTD.,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

INVERNESS MEDICAL BENELUX Bvba,

 

 

 

 

By:

   /s/  TINE CATTEEUW

 

 

 

Name:

Tine Catteeuw

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

ORGENICS, LTD.,

 

 

 

 

By:

   /s/  EMANUEL HART

 

 

 

Name:

Emanuel Hart

 

 

Title:

President

 

 

 

 

 

 

 

 

 

By:

   /s/  F. FISH

 

 

 

Name:

F. Fish

 

 

Title:

Vice President

 

[Post-Closing Covenants Agreement]

--------------------------------------------------------------------------------


 

 

ORGENICS INTERNATIONAL HOLDINGS B.V.,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

Managing Director

 

 

 

 

 

By:

   /s/  KENNETH D. LEGG

 

 

 

Name:

Kenneth D. Legg

 

 

Title:

Managing Director

 

 

 

SELFCARE TECHNOLOGY, INC.,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President

 

[Post-Closing Covenants Agreement]

 

 

--------------------------------------------------------------------------------


 

 

 

INVERNESS MEDICAL TECHNOLOGY, INC.

Schedules to Post-Closing Covenants Agreement

 

 

 

--------------------------------------------------------------------------------


INVERNESS MEDICAL TECHNOLOGY, INC.

Schedules to Post-Closing Covenants Agreement

 

 

Schedule 2.01(iv)

 

Certain Warrant Matters

 

 

                It is contemplated, pursuant to Section 7.1 of the Restructuring
Agreement and Section 6.04(g) of the Merger Agreement, that outstanding warrants
to purchase Company Common Stock will be converted into warrants to purchase
Newco Common Stock and Parent Common Stock as and to the extent set forth in
such sections (the “Conversions”).  The Company has agreed to use commercially
reasonable efforts to take all action as is necessary to effect such
Conversions, including to obtain the Amendments (as defined below).  The Company
may need to obtain the consent of the holders of USBIII Warrants and USBIV
Warrants (as defined in Section 4.01(c) of the Company Disclosure Schedule)
(collectively, the “USB Warrants”) representing the right to purchase an
aggregate of 270,680 shares of Company Common Stock to amend the terms of such
USB Warrants to facilitate such Conversions (the “Amendments”).  Section 7.02(e)
of the Merger Agreement contemplates that Parent is not obligated to consummate
the transactions contemplated by the Merger Agreement in the event holders of
USB Warrants representing the right to purchase in the aggregate more than
10,000 shares of Company Common Stock do not consent to the Amendments.

 

                In the event that the holders of USB Warrants fail to consent to
the Amendments in respect of any USB Warrants, Newco agrees to indemnify
(subject to the proviso at the end of this sentence) Parent and the Company for
all Indemnifiable Losses arising from the failure to obtain the consent of
holders of USB Warrants to the Amendments to such USB Warrants prior to the
Effective Time, including for any consideration issued in excess of what would
have been issued had such consents been obtained prior to the Effective Time;
provided, however, that such indemnification obligations shall apply only with
respect to USB Warrants representing the right to purchase up to 50,000 shares
of Company Common Stock in the aggregate.  As a condition to Newco’s willingness
to so indemnify Parent and the Company, Parent and the Company covenant and
agree that, with respect to the USB Warrants, (i) neither Parent nor the Company
shall settle any claims made by the holders of such USB Warrants with cash or
any other property (other than solely the shares of Parent Common Stock that
would have been issued if such USB Warrants had been exercised immediately prior
to the Effective Time), and (ii) upon Newco’s settlement of any such claim or
satisfaction of Indemnifiable Losses with respect to any such claim, Parent and
the Company shall deliver, at the written request of Newco, to Newco or its
designees, the shares of Parent Common Stock that would have been issued if the
USB Warrants for which Newco settles such claim or provides indemnification to
the Parent or the Company under this Schedule 2.01(iv) had been exercised
immediately prior to the Effective Time.

 

                For the avoidance of doubt, the matters set forth in this
Schedule 2.01(iv) shall be subject to Article II of the Post-Closing Covenants
Agreement, including Section 2.04 thereof.

 

--------------------------------------------------------------------------------


INVERNESS MEDICAL TECHNOLOGY, INC.

Schedules to Post-Closing Covenants Agreement

 

 

Schedule 3.02

 

Maximum Amount of Expenses

 

The maximum amount of expenses under Section 3.02 of the Post-Closing Covenants
agreement for which the Company shall be responsible shall be Twelve Million
Dollars plus all: (i) fees and expenses incurred by the parties hereto in
connection with any litigation to the extent arising out of or related in any
way to the transactions contemplated by the Transaction Agreements (the
“Transactions”),  including without limitation litigation based upon any
registration statement or proxy statement filed or used in connection with the
Transactions or proceedings based upon state law fiduciary duty claims related
to the Transactions; and (ii) fees and expenses (not to exceed Two Million
Dollars) incurred by the parties hereto in connection with the financing
contemplated by Section 7.02(g) of the Merger Agreement.

 

--------------------------------------------------------------------------------


INVERNESS MEDICAL TECHNOLOGY, INC.

Schedules to Post-Closing Covenants Agreement

 

 

Schedule 3.04

 

 

Employees Exempt from Agreement Not to Solicit or Hire

 

 

Lesley Scott

 

Jack Wilkens — The provisions of Section 3.04(b) will continue to apply with
respect to Jack Wilkins until the six month anniversary of the Effective Time.

John Alberico — The provisions of Section 3.04(b) will continue to apply with
respect to John Alberico until the six month anniversary of the Effective Time.

Amy Coletti — The provisions of Section 3.04(b) will continue to apply with
respect to Amy Coletti until the termination of her employment by a Sunrise
Company or an Affiliate thereof.

Ryan Daly — The provisions of Section 3.04(b) will continue to apply with
respect to Ryan Daly until the termination of his employment by a Sunrise
Company or an Affiliate thereof.

David Stepper — The provisions of Section 3.04(b) will continue to apply with
respect to David Stepper until the termination of his employment by a Sunrise
Company or an Affiliate thereof.

--------------------------------------------------------------------------------